PER CURIAM:
Claimants seek compensation in the amount of $300.38 for damages to a 1981 Ford. Bertie Gibbs Thomas testified that she was driving on Route 60 in Belle, West Virginia, on June *31716, 1982, at about 11:20 p.m., when she apparently struck a pothole and an exposed piece of metal reinforcement. The right front and rear wheels were bent and the tires were ruined. She also stated that she had driven the road at least twice a day for a number of years and was aware of the bumpy condition of the road. She had never made a complaint about the road’s condition prior to the accident.
The State is neither an insurer nor grantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the negligence of the respondent to be shown, proof of notice of the defect is required. Davis Auto Parts v. Dept. of Highways, 12 Ct.Cl. 31 (1977). The Court believes that claimant, with her prior knowledge of the road’s condition, was negligent and that this negligence was equal to or greater than that of respondent. Under the doctrine of comparative negligence, the Court disallows the claim.
Claim disallowed.